Citation Nr: 1731648	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an increased initial evaluation for dermatitis/eczema, currently rated as noncompensably disabling (0 percent) prior to June 14, 2015, 10 percent disabling from June 14, 2015 to May 10, 2016, and 30 percent disabling since May 10, 2016.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1981.

These matters come to the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In that decision, the RO granted service connected compensation for dermatitis/eczema and assigned an initial noncompensable (0 percent) disability rating.  The Veteran appealed the adequacy of that rating.  Subsequent RO decisions increased the rating for eczema to 10 percent, effective June 14, 2015, and then to 30 percent, effective May 10, 2016.  Because higher ratings are potentially available and the Veteran has not expressed satisfaction with the amount of these increases, his increased rating claim remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  While his appeal was pending, the Veteran indicated that his eczema prevented him from working, raising the issue of his eligibility for a total disability rating for individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In October 2015, before the most recent RO rating decision increasing the rating for eczema to 30 percent, the Board issued a decision in which it denied a compensable rating for eczema prior to June 14, 2015 and a rating in excess of 10 percent since then.  The Board also denied service connection for a claimed bilateral hearing loss disability and remanded the TDIU issue for further development. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In June 2016, the parties filed a joint motion to partially vacate the October 2015 Board decision and to remand the case for further development.  The reason for the joint motion was the CAVC's recent decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), which was decided after the Board denied an increased rating for eczema.  In Johnson, the CAVC held that the terms "systemic therapy such as corticosteroids or other immunosuppressive drugs" in 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016) included topical corticosteroids, such as triamcinolone cream.  Id. at 499.  Because there was evidence that the Veteran in this case, like the appellant in Johnson, used triamcinolone cream, the parties agreed to remand the increased rating issue to the Board.  The joint motion did not affect the Board's denial of service connection for a hearing loss disability, which is no longer part of this appeal.  

Although the issue of an increased rating for eczema was remanded to the Board pursuant to Johnson, action on this case was delayed when the CAVC granted the Secretary's motion to stay its decision while VA appealed the CAVC's ruling to the United States Court of Appeals for the Federal Circuit.  In Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017), that Court reversed the CAVC's decision, finding that the CAVC incorrectly interpreted the meaning of the term "systemic therapy" in Diagnostic Code 7806 and holding that the use of a topical corticosteroid could be considered either systemic therapy or topical therapy depending on the factual circumstances of each case.  Id. at *8-11.  

During these proceedings, the Agency of Original Jurisdiction (AOJ) requested additional information from the Veteran about his ability to work and then issued a statement of the case (SOC), in February 2016, denying the request for a TDIU rating.  The Veteran's appeal of that issue returned to the Board.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The current rating for the Veteran's service-connected dermatitis/eczema has been assigned pursuant to DC 7806, which authorizes a 10 percent rating for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or of exposed areas are affected or if the condition requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The Code authorizes a higher, 60 percent rating, if dermatitis or eczema affects more than 40 percent of the entire body or of exposed areas or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Notwithstanding the reversal of the CAVC decision in Johnson, the Board must remand this case in light of information received from the Veteran's representative in May 2017.  The representative's brief indicates that, according to the Veteran, "his entire body is covered with eczema and has problems with itching, sweating and red welts.  He had to quit his job due to his eczema due to constant itching."  

However the Board interprets the meaning of the term "systemic therapy" in light of the Federal Circuit's recent decision in Johnson, the Veteran could potentially be entitled to a higher 60 percent rating if eczema affects more than 40 percent of his entire body or more than 40 percent of exposed areas, as the Veteran appears to claim through his representative.  The most recent VA skin examination report to address eczema or dermatitis, dated May 2016, indicates that, at the time of examination, eczema affected less than 5 percent of the total body area and less than 5 percent of exposed areas.  Under these circumstances, the statement of the Veteran's representative is essentially an assertion that the Veteran's condition has worsened in severity since the most recent VA examination report.  While the Veteran was afforded a VA skin examination in February 2017, the examination was limited to pseudofolliculitis barbae and does not contain finding sufficient to evaluation the current claim on appeal.  

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The Board will therefore remand the increased rating.  Because the increased rating claim, if successful, could potentially affect the Veteran's eligibility for a TDIU rating, both issues will be remanded.  The post-remand examiner should attempt to describe the effects of the Veteran's eczema on his employment.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since January 2017.

2. The Veteran should then be scheduled for a VA examination to ascertain the current severity of his service-connected dermatitis and eczema.  The VA electronic claims file must be made available to and be reviewed by the examiner.  

All indicated testing should be accomplished and all symptomatology associated with these disabilities should be identified.  

In addition to the information requested in the most recent appropriate VA examination report form, the examiner's report should discuss the Veteran's May 2017 statement, through his representative, indicating that "his entire body is covered with eczema and has problems with itching, sweating and red welts."  

The examiner's report should also describe the any functional impairment that the Veteran's dermatitis and eczema would have in an occupational or work setting and any effect that such would have on his ability to secure and follow a substantially gainful occupation.  

A complete rationale should be provided for all opinions offered.

3. The AOJ must ensure that the requested examination report complies with these instructions.  If the report is insufficient, the AOJ should return the examiner's report for any necessary corrective action.

4. After the above development is complete, to the extent possible, the AOJ should readjudicate the issues on appeal. If any requested benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



